Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. The record herein establishes without contradiction that on March 2,1977, a Sony portable color television set, costing $387.45 was delivered to Stateville Correctional Center by Polk Brothers of Joliet, Illinois, for delivery to Claimant. The television set was received by one Sgt. Adams at the gate of the institution, but disappeared before it was delivered to Claimant. Respondent has conceded liability for the loss of the set. It is therefore ordered that Claimant be, and hereby is, awarded the sum of $387.45.